Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to Amendment filed on 09/2/2022 and RCE filed on 10/26/2022. As directed to the Amendments, claims 18, 20-22 have been amended; claim 3 has been canceled. As such, claims 1-2 and 5-24 are pending in the instant application wherein claims 1-2 and 5-17 were previously withdrawn and claims 18-24 are under examination consideration.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. (U.S. Publication 2015/0374573 hereinafter Horst) in view of Emborg et al. (U.S. Publication 2012/0059432  hereinafter Emborg) and Han et al. (2012/0259431 hereinafter Han).
Regarding claim 18, Horst discloses a method of controlling a powered gait assistance device (Fig. 1, [0059]: active muscle support orthosis device 10 helps someone with muscle weakness in everyday tasks of standing, walking, climbing stairs and descending stairs), comprising: determining a user’s movement intention utilizing the powered gait assistance device ([0071]: foot pressure sensor 19 and joint angle sensors are part of the orthotic device and configured to detect intention to exert a muscle) based on signals from a foot pressure sensor (Fig. 1, [0071]: foot pressure sensor 19) and a knee angle sensor ([0071]: knee joint angle sensor) of the powered gait assistance device; determining a volitional knee pivoting muscle output ([0071]: surface mounted electrodes and signal processing electronics measure the myoelectric signals to detect the intention to flex or extend of the joint being assisted) via one or more muscle output sensors ([0071]: surface mounted electrodes and signal processing electronics measure the myoelectric signals); and causing the powered gait assistance device to apply a level of torque ([0059]: actuator 112 provides assistance with high torque of the joint) to a knee joint (Fig. 8A-C and [0101]: attached adjacent to the patient’s knee and actively assist the patient with walking and/or other leg movements; pivot point 816 is at the knee) of the patient to assist the volitional knee pivoting muscle output during walking ([0076]: in the assist mode, the actuator is programmed to assist movements initiated by the muscle; this mode augments the muscle, supplying extra strength and stamina to the user; [0101]: actively assist the patient with walking), such that the torque applied improves the patient's leg posture ([0076]: in the assist mode, the actuator is programmed to assist movements initiated by the muscle; this mode augments the muscle, supply extra strength and stamina to the user; [0059]: the active knee orthosis 10 used to offload some of the stress from the quadriceps when extending or flexing the leg; as such, this will improve the patient’s leg posture), wherein the level of torque applied to the knee joint is based on the volitional knee pivoting muscle output ([0076]: the actuator is programmed to assist movements initiated by the muscle; this mode augments the muscle, supply extra strength and stamina to the user); wherein the level of torque applied to the knee joint during at least one stage of the gait cycle assists the volitional knee pivoting muscle output to improve the patient's leg posture ([0076]: in assist mode 508, the  ; [0078]: in rehabilitate mode 514, the device provides a combination of assistance and resistance in order to speed recovery or muscle strength while minimizing the chance of injury. Assistance is provided whenever the joint is under serve external stress) and wherein the level of torque applied to the knee joint (Figs. 8A-8C, [0101]: attached adjacent to the patient’s knee and actively assist the patient with walking) during at least one other stage of the gait cycle resists the volitional knee pivoting muscle output to increase the strength of at least one targeted muscle over time ([0077]: resist mode 514, the device is operating as an exercise device, the device resist the force exerted by the muscle. [0078]: in rehabilitate mode 512, resistance is provided whenever there is movement while the muscle is under little stress. This mode increases the minimum muscle force while moving and this increasement in muscle exertion promote strength training).
Horst does not explicitly disclose a method step of determining a stage of a gait cycle a leg of a patient based on signals from a ground contact sensor and a knee angle sensor; and based on the determined stage of the gait cycle, causing the powered gait assistance device to apply a level of torque to a knee joint of the patient.
Han teaches based on the determined stage of the gait cycle causing the powered gait assistance device to apply a level of torque to a knee joint of the patient ([0010] and [0018]: based on the phase of the gait cycle, applying/modulating a torque at a knee joint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Horst’s method so that based on the determined stage of the gait cycle causing the powered gait assistance device to apply a level of torque to a knee joint of the patient, as taught by Han, to provide appropriate assistance at different phases of the gait cycle since Horst already disclosed the powered gait assistance device is configured to actively assist the user’s movement during walking (Horst’s [0059] and [0101]).
Emborg teaches determining a stage of a gait cycle ([0018]: for a more precise of tracking the gait, a ground sensor and a knee angle sensor are used) a leg of a patient utilizing a ground contact sensor ([0018]: ac contact under the foot to sense when the foot touches the ground) and a knee angle sensor ([0018]: knee angle sensor). It is noted that Horst’s powered gait assistance device already disclose foot-pressure sensor and a knee angle sensor ([0071]: pressure sensor 19 and knee joint angle sensor) and the powered gait assistance device actively assisting user’s movement during walking (Horst’s [0059] and [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Horst’s method to utilizing the ground contact sensor and the knee angle sensor to determine a stage of a gait cycle, as taught by Emborg, for the benefit of providing a more precise tracking of the gait cycle (Emborg’s [0018]) and synchronizing the assistant and resistant torques at the appropriate gait phases of the user during walking.
Regarding claim 19, Horst, as modified, discloses the method of claim 18, wherein the level of torque causes the volitional knee pivoting muscle output to increase over time (Horst’s [0077]: resist mode 514, the device is operating as an exercise device, the device resist the force exerted by the muscle. [0078]: in rehabilitate mode 512, resistance is provided whenever there is movement while the muscle is under little stress. This mode increases the minimum muscle force while moving and this increasement in muscle exertion promote strength training).
Regarding claim 20, Horst as modified, discloses the method of claim 18, wherein causing the powered gait assistance device to apply the level of torque to the knee joint comprises resisting patient knee joint extension by applying a flexor torque (Horst’s [0077]: in resist mode 514, the device resist the force exerted by the muscle. [0078]: in rehabilitate mode 512, resistance is provided whenever there is movement while the muscle is under little stress).
Horst does not explicitly discloses applying a flexor torque during a late swing phase of the gait cycle, prior to foot touch down.
However, Han teaches applying a flexor torque during a late swing phase of the gait cycle, prior to foot touch down (Han’s Fig. 2, [0045]: knee flexion moment decrease in late swing phase at 80 to 100% of the gait cycle as such torque response would be applying a flexor  torque to decrease the knee flexion movement; [0066] and [0067]: late swing state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Horst’s method to include a step of applying a flexor torque during a late swing phase of the gait cycle, prior to foot touch down, as taught by Han, as a well-known configuration of assisting a knee joint during the late swing phase of the gait cycle.
 Regarding claim 21, Horst, as modified, discloses the method of claim 19, wherein causing the powered gait assistance device to apply the level of torque to the knee joint comprises assisting patient knee joint extension (Horst’s [0059], [0071], [0119]: provide assistance during extension of a knee joint; [0119]: actuator 12 provides assistance with leg extension).
Horst as modified, does not explicitly disclose assisting patient knee joint extension during a ground contact phase of the gait cycle prior to toe take off. 
However, Han teaches assisting patient knee joint extension (Han’s [0049]: apply appropriate knee extensor torque) during a ground contact phase of the gait cycle prior to toe take off (Han’s [0049]: foot strike the ground). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Horst’s method to include the method step of assisting patient knee joint extension during a ground contact phase of the gait cycle prior to toe take off, as taught by Han, as a well-known configuration of assist a knee joint during a ground contact phase of the gait cycle.
Regarding claim 22, Horst as modified, discloses the method of claim 21 wherein causing the powered gait assistance device to apply the level of torque to the knee joint comprises resisting patient knee joint flexion (Horts’s [0119]: actuator 12 provides resistance with leg flexion).
Horst as modified, does not explicitly disclose the step of resisting patient knee joint flexion during an early swing phase of the gait cycle after toe take off.
However, Han teaches resisting patient knee joint flexion ([0064]: employed to brake the knee flexion velocity to achieve proper ground clearance) during an early swing phase of the gait cycle after toe take off (Han’s [0064]: early swing state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Horts’s method to include the step of resisting patient knee joint flexion during an early swing phase of the gait cycle after toe take off, as taught by Han, as a well-known configuration of resisting a knee joint during an early swing phase of the gait cycle.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Horst, Emborg and Han as applied to claim 18 above, and further in view of Unlunhisarcikli et al. (US. Publication 2013/0226048 hereinafter Unlunhisarcikli) .
Regarding claim 23, Horst as modified, disclose the method of claim 18.
Horst as modified does not disclose further comprising providing biofeedback related to leg motions of the patient to a computerized training game system such that the leg motions control action in a computerized training game, encouraging the patient to perform training exercises.
However, Unlunhisarcikli discloses a method of controlling a powered gait assistance device that adapted to patient’s effort ([0065]), and also teaches providing biofeedback related to leg motions of the patient ([0102]: how the patient is performing compared to a simulation of the correct gait; correct knee angle and strike position) to a computerized training game system ([0100]: virtual reality system includes VRME designed to be a game for the patient to experience during their rehabilitation exercise) such that the leg motions control action ([0102]: if the patient moves with the correct knee angles and strike position, symbols in the game will change color and patient’s score will be increased) in a computerized training game, encouraging the patient to perform training exercises ([0100]: to improve the number of modalities involved in the exercise and as a result increase the outcome of rehabilitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Horst’s method to include comprising providing biofeedback related to leg motions of the patient to a computerized training game system such that the leg motions control action in a computerized training game, encouraging the patient to perform training exercises, as taught by Unlunhisarcikli, got the benefit of improving the number of modalities involved in the exercise and as a result increase the outcome of rehabilitation ([0100]).
Regarding claim 24, Horst as modified, disclose the method of claim 23, wherein the computerized training game system includes a virtual reality display headset ([0101]: head mounted display allow the patient to be immerse in the virtual reality environment) worn by the patient while performing training exercises.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	The prior art of record and not relied upon is considered pertinent to applicant disclosure. 
	Ren et al. (U.S. Publication 2012/0165158) discloses an assistive device configured to estimate user’s voluntary active movement and control to applied a an assistant torque ([0023]: in the same direction with the movement direction of the limb) and applied a resistant torque ([0024]: Mode 4: apply a torque that is in the opposite direction with the movement direction of the limb).
	Hsiao-Wecksler et al. (U.S. Publication 2011/0112447) discloses a determining a gait cycle and providing controlled resistance and assistance to aid or inhibit relative motion of the lower leg ([0033], [0036]).
Perry et al. (U.S. Publication 2008/0009771) discloses an exoskeleton comprises a system to measure myosignals of the muscles involved in joint’s movement which are measured by surface electrodes to estimate muscle force ([0137]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785